Citation Nr: 9930493	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  93-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
section 306 nonservice-connected pension benefits, calculated 
in the amount of $18,115.06, to include the issue of proper 
creation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty from October 1942 to 
January 1947.  

The Board remanded this matter to the RO in April 1997 for 
the purpose of verifying data used to calculate the 
overpayment assessed against the veteran.  The Board noted:

A review of the record indicates that the 
veteran has been in receipt of Section 
306 pension benefits with the calculated 
amount of pension based only on income 
consisting of Social Security 
Administration (hereinafter SSA) 
benefits.  However, in 1985, the VA 
terminated the veteran's pension 
benefits, effective January 1982, for 
failure to report income from wages 
earned in 1981 and 1982.  This action 
created an overpayment in excess of 
$10,000.  In 1989, an award action 
adjusted the veteran's benefit payment to 
reflect information received from SSA, 
reducing the veteran's overpayment to 
$3,790.04.  Thereafter, an amended action 
changed the veteran's pension payment due 
to his income being excessive for regular 
pension payments.  In 1990, the VA was 
notified by the SSA of an overpayment due 
to payment prior to eligibility, noting 
that the veteran's SSA benefits were 
stopped in 1987.  In 1992, the SSA 
notified the VA that the overpayment was 
waived and the veteran's SSA benefits had 
been reinstated, effective in 1990.  In 
1992, the VA reduced the veteran's 
benefit payment, effective in 1990, to 
reflect the SSA income, thus creating an 
overpayment of $18,129.04.

In addition, the Board noted :

Moreover, all documents regarding 
information that led to the overpayments 
are not of record.  The Board emphasizes 
that a request for the transfer of any 
data not voluntarily supplied by the 
veteran, including certain protected data 
in the IVM folder, is not being made 
pursuant to this remand; however, 
appellate review of the issue of the 
veteran's entitlement to a waiver of 
recovery of the overpayment in question 
in this case requires evidence of the 
independent verification of the pertinent 
income information in question that is 
referenced in the file.  

Although the RO requested information from the veteran in 
June 1998, and he supplied a financial status report in the 
following month, there is no indication from the record that 
the remainder of the development took place.  Rather, a 
handwritten note on a copy of the Board's remand reads, "no 
debt-case closed 4/5/99".  The record also contains an audit 
of December 1998, which shows the elimination of debt.  The 
audit appears to show that the amount of the debt had been 
recouped entirely.  

Under the provisions of 38 C.F.R. § 3.1.967(a) (1999), there 
is no requirement that the veteran must have an outstanding 
debt which is unrecovered by the government in order to apply 
for a waiver of recovery of overpayment of benefits.  See 
Franklin v. Brown, 5 Vet. App. 190 (1993).  In that case, the 
appellant had repaid the full amount of the overpayment of 
death pension benefits prior to the final Board 
determination.  The United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that 38 C.F.R. § 3.1967(a) 
authorizes a refund to a claimant of an overpayment that has 
been recouped by VA and subsequently waived by the Committee 
on Waivers and Compromises.  Franklin, supra at 192-3.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Court or by the Board confers on the 
claimant the right to compliance with the remand order and 
that the remand imposes on VA the concomitant duty to ensure 
compliance with the terms of the remand.  In view of the 
forgoing, this case is remanded to the originating agency for 
the following actions:  

1.  The RO should contact the SSA in 
accordance with 38 U.S.C.A. § 5106 (West 
1991), in an effort to document the exact 
dates the veteran received SSA disability 
benefits, and the amounts he received.  

2.  The RO should again contact the 
veteran and associate with the claims 
file documentation from him 
substantiating or clarifying information 
that led to the creation of the 
overpayment in this case, if available.  
The veteran should be requested to 
furnish clarifying information such as 
copies of wage and earning statements or 
any other available documentation of 
income, to include SSA benefits, for the 
periods in question.

3.  The RO should again contact the 
veteran and request that he complete a 
current Financial Status Report 
detailing all monthly income -- 
including SSA benefits, interest income 
and Workers' Compensation benefits -- 
and his current monthly expenses and 
total assets.

4.  The RO should conduct an audit of 
the veteran's pension account in order 
to calculate, with specificity, the 
amount of the overpayment in question 
and the exact period upon which it is 
based.  The RO should present supporting 
documentation relating to the effective 
dates of the adjustments to the 
veteran's pension award.  

5.  The RO should formally adjudicate 
the issue of whether the overpayment in 
question was properly created based on 
verification of the above information 
for the periods in question.  The 
veteran should be notified of  this 
decision and of his procedural and 
appellate rights. 

6.  Thereafter, the Committee should 
review the question of entitlement to 
waiver of recovery of any overpayment 
that may remain.  All pertinent elements 
should be addressed and consideration 
should be given to any information or 
determinations related to the above 
requests. 

7.  If the debt is not waived, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


